              Case 7:19-cv-07761-CS Document 13 Filed 11/05/19 Page 1 of 4

                                         GARFUNKEL
                                         GARFUNKEL WILD,
                                                   WILD, P.C.
                                                         P.C.
                                                   ATTORNEYS AT
                                                   ATTORNEYS AT LAW
                                                                LAW

                                   111 GREAT
                                   111 GREAT NECK
                                             NECK ROAD
                                                   ROAD •• GREAT
                                                           GREAT NECK,
                                                                  NECK, NEW  YORK 11021
                                                                        NEW YORK  11021
                                         TEL (516)
                                         TEL (516) 393-2200
                                                   393-2200 •• FAX
                                                               FAX (516)
                                                                   (516) 466-5964
                                                                         466-5964
                                                www.garfunkelwild.com
                                                www.garfunkelwild.com

                                                                                          M ICHAEL J.
                                                                                          MICHAEL  J. KEANE
                                                                                                      KEANE
                                                                                          Partner
                                                                                          Partner Director
                                                                                                  Director
                                                                                          Licensed
                                                                                          Licensed in
                                                                                                   in NY,
                                                                                                       NY, NJ
                                                                                                           NJ
                                                                                          Email:
                                                                                          Email: mkeane@garfunkelwild.com
                                                                                                  mkeane@garfunkelwild.com
                                                                                          Direct
                                                                                          Direct Dial:
                                                                                                 Dial: (516)
                                                                                                       (516) 393-2263
                                                                                                              393-2263

FILE NO.:
FILE NO.:    90539.1002                                                                   November 5, 2019
By ECF
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007
            Re:    Giurca v. Good Samaritan Hospital, et al.; Case No. 1:19-cv-07761
Dear Judge Carter:
       We represent Defendants Good Samaritan Hospital, Bon Secours Charity Health System,
                                                              “Hospital”), and write pursuant to
Westchester Medical Center Health Network (collectively, the "Hospital"),
your Individual Practice Rules to request a pre-motion conference to seek leave to file a motion
                         Giurca’s Complaint.
to dismiss Plaintiff Dr. Giurca's

Factual Background

         Westchester Medical Center Health Network, known as WMC Health, is a network of
affiliated hospitals that provide integrated healthcare throughout the Hudson Valley. Included
within that network is Bon Secours Health System, a Catholic not-for-profit health system that
                                        Suffern.1 Bon Secours Health System, like all Catholic
includes Good Samaritan Hospital in Suffern!
healthcare providers across the country, has adopted a code of conduct called the Ethical and
Religious Directives for Catholic Health Care Services (the "ERD's"),
                                                              “ERD’s”), which its employees and
physicians are required to follow. The ERD'sERD’s do not force any individual to agree with or
profess a belief in any religion. They instead regulate conduct – — nothing more and nothing less.
                   ERD’s require the Catholic facility to, inter alia, engage in medical research,
In particular, the ERD's
and direct that employees and physicians refrain from providing certain healthcare services at the
facility, such as abortion.
         Dr. Giurca previously applied for privileges and employment at Good Samaritan
Hospital, but his application did not proceed because he objected to the requirement that Good
Samaritan Hospital employees and physicians adhere to the ERD's.  ERD’s. In the Complaint, Dr.
                           ERD’s interfere with his religious beliefs, and that he is effectively
Giurca alleges that the ERD's
blacklisted from privileges or employment based on his religion. Based on these factual
allegations, Dr. Giurca asserts claims for religious discrimination under Title VII of the Civil
11                                                                                        “purchased” Good
          In the Complaint, at paragraph 33, Plaintiff alleges Westchester Medical Center "purchased"
Samaritan Hospital, Saint Anthony Hospital and Bon Secours Charity Hospital from the Sisters of Bon Secours.
This is false, but the erroneous statement is not relevant for purposes of this motion.



       N   YORK
        EW YORK
       NEW                                           NEW JJERSEY
                                                     NEW   ERSEY                                        CONNECTICUT
                                                                                                        CONNECTICUT


5490324v.2
             Case 7:19-cv-07761-CS Document 13 Filed 11/05/19 Page 2 of 4
The Honorable Andrew L. Carter, Jr.
November 5, 2019
Page 2

Rights Act of 1964 and intentional and negligent infliction of emotional distress. He further
seeks an injunction to remove his name from the alleged employment blacklist.

Motion To Dismiss

        Under Rule 12(b)(6), a plaintiff must allege facts that, accepted as true, make out the
elements of a claim. Kajoshaj v. New York City Dep't   Dep’t of                 App’x 11, 13 (2d Cir.
                                                              of Educ., 543 F. App'x
2013). While the court on a motion to dismiss pursuant to Rule 12(b)(6) must accept as true the
factual allegations in the complaint that have been well-pled, the complaint must state facts that
make its claim plausible, and the court is 'not  “‘not bound to accept as true a legal conclusion
couched as a factual allegation."
                       allegation.’” Salas v. New York City Dep't of of Investigation, 298 F. Supp. 3d
676, 682 (S.D.N.Y. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173
                             Giurca’s claims, which are all premised on the Hospital's
L.Ed.2d 868 (2009)). Dr. Giurca's                                                Hospital’s imposition
of a code of conduct, are inadequately pled or deficient for the following reasons.
        With respect to his religious discrimination claim, Dr. Giurca has not alleged any facts
capable of supporting a claim that the Hospital violated Title VII of the Civil Rights Act. To
state a cognizable claim, he must allege he "has“has a sincere religious belief that conflicted with an
employment requirement; (2) [he] informed her prospective employer of [his] religious views or
practices; and (3) [he] was not hired because of her inability to comply with the conflicting
               requirement.” Shapiro-Gordon v. MCI Telecommunications Corp., 810 F. Supp.
employment requirement."
574, 578 (S.D.N.Y. 1993); see Kajoshaj v. New York City Dep't of                          App’x 11, 14
                                                                       of Educ., 543 F. App'x
(2d Cir. 2013). Dr. Giurca, who concededly has never read the ERD's,    ERD’s, cannot show that the
ERD’s conflict with his ability to profess his religious beliefs. The ERD's
ERD's                                                                    ERD’s are a code of conduct
                                     individual’s ability to practice any religion. They regulate
which have no bearing on any individual's
conduct, not personal beliefs. See Hollie J. Paine, The Catholic Merger Crusade, 2 J. Health
             Pol’y 371, 374 (1999). Entities, including religious-affiliated organizations, are
Care L. & Pol'y
permitted to require that their employees and physicians comply with a code of conduct. See
Lytle v. JPMorgan Chase, No. 08 CIV. 9503 DAB JLC, 2012 WL 393008, at *23 (S.D.N.Y.
Feb. 8, 2012), report and recommendation adopted sub nom, No. 08 CIV. 9503 DAB, 2012 WL
1079964 (S.D.N.Y. Mar. 30, 2012), affd,  aff'd, 518 F. App'x
                                                         App’x 49 (2d Cir. 2013). (fmding
                                                                                      (finding it is not
discriminatory to fire an employee for refusing to affirm the employer's
                                                                    employer’s code of conduct); see
also Boyd v. Harding Acad. of    of Memphis, Inc., 88 F.3d 410, 414 (6th Cir. 1996) (fmding (finding no
                          employee’s action, extramarital sexual activity, violated the code of
discrimination where employee's
conduct that teachers at Catholic institution are required to follow); Parker-Bigback v. St. Labre
                                           (finding no discrimination based on rules of conduct in
School, 7 P.3d 361, 364 (Mont. 2000) (fmding
          institution’s employment agreement); see generally Mercado, Quilichini v. U.C.P.R.,
Catholic institution's
No. RE-90-577, 1997 WL 878471 (P.R. June 27, 1997) (fmding        (finding trial court did not err in
applying the rules of a Catholic University that required professors, as an employment condition,
to abide by the norms, values, and tenets of the Catholic Church); see generally Dolter v.
Wahlert High Sch., 483 F. Supp. 266, 270 (N.D. Iowa 1980) ("The    (“The Court has no quarrel. . . with
                         defendant’s contention that it can define moral precepts and prescribe a
[the Catholic school] defendant's
                                                         follow”). See also N.Y. Pub. Health Law §
code of moral conduct that its [employees]. . . must follow").
2801-b (1). Furthermore, Dr. Giurca cannot show that he was denied employment or privileges
because of his religious beliefs. It is undisputed he refused to sign an agreement with the

                                      GARFUNKEL
                                      GARFUNKEL WILD,
                                                WILD, P.C.
                                                      P.C.


5490324v.2
5490324v.2
             Case 7:19-cv-07761-CS Document 13 Filed 11/05/19 Page 3 of 4
The Honorable Andrew L. Carter, Jr.
November 5, 2019
Page 3

                                                     ERD’s. This is a facially legitimate reason for
Hospital because he did not want to abide by the ERD's.
denying him privileges or employment because the Hospital is permitted to require that its
employees and physicians comply with a code of conduct.
        For the same reasons, Dr. Giurca cannot show he is entitled to injunctive relief.
Injunctive relief is only appropriate where a plaintiff can succeed on the merits, show an absence
of an adequate remedy at law, and irreparable harm if the relief is not granted Ravina v.
Columbia Univ., No. 16-CV-2137 (RA), 2019 WL 1450449, at *15 (S.D.N.Y. Mar. 31, 2019).
     Giurca’s claim is premised on the same allegations as his meritless religious discrimination
Dr. Giurca's
claim, and therefore cannot be sustained.
        As for his claim for emotional distress, Dr. Giurca asserts theories under both intentional
and negligent infliction of harm, but he has not alleged the requisite elements for either claim. A
claim for intentional infliction of emotional distress requires a plaintiff to show ‘(i)
                                                                                     '(i) extreme and
outrageous conduct (ii) intent to cause, or disregard of a substantial probability of causing, severe
emotional distress, (iii) a causal connection between the conduct and injury, and (iv) severe
            distress.’” Lydeatte v. Bronx Overall Economic Development Corp., 2001 WL
emotional distress.'"
180055, at *1 (S.D.N.Y. 2001) (quoting Howell v. New York Post Co., Inc., 81 N.Y.2d 115, 121
(1993)). The requirement for the first element –  — extreme and outrageous conduct –   — is very strict,
                                 “the conduct has been so outrageous in character, and so extreme
only permitting liability where "the
in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and
                                    community.” Id. (quoting Murphy v. American Home Prod.
utterly intolerable in a civilized community."
Corp., 58 N .Y.2d 293, 303 (1983)) (fmding(finding allegations that defendant was biased against
plaintiff based on her race, harassed and treated her poorly, and denied her the same benefits,
opportunities, and conditions of employment of other employees prior to her termination fell far
afield of the requisite conduct to state a claim). Negligent infliction of emotional distress "may“may
                                       “‘bystander theory"
be established under either (1) the "'bystander     theory” or (2) the "direct
                                                                         “direct duty theory.'
                                                                                       theory.’ Both
theories require physical injury or the threat of danger, either to the plaintiff himself or to a close
family member. Vaughn v. American Multi Cinema, Inc., 2010 WL 3835191, at *5 (S.D.N.Y.
2010) (quoting Baker v. Dotfman,
                          Dorfman, 239 F.3d 415, 421 (2d Cir.2000)).
        Dr. Giurca asserts that he previously endured religious persecution in another country,
         Hospital’s alleged discrimination re-traumatized him with those past experiences. These
and the Hospital's
allegations do not show any outrageous conduct by the Hospital to support intentional infliction
                                                                          Hospital’s code of conduct
of emotional distress, and there is no causal connection between the Hospital's
          Giurca’s past religious persecution. Further, there is no suggestion that the Hospital's
and Dr. Giurca's                                                                            Hospital’s
code of conduct caused physical injury or the threat of danger to Dr. Giurca or any of his close
                                                                                      distress.2
family members, as required to state a claim for negligent infliction of emotional distress.2
        Based on the foregoing, the Hospital respectfully requests a pre-motion conference to
                               dismiss. 3
seek leave to file a motion to dismiss.3


2
          In addition, this Court lacks subject matter jurisdiction over these state law claims because Dr. Giurca has
not stated any viable federal claim.
3
          In the alternative, the Hospital seeks leave to move to change venue to White Plans pursuant to Local Rule
for Division of Business 18(a) because the alleged claims arose in the "Northern
                                                                          “Northern Counties,"
                                                                                      Counties,” and all defendants
              “Northern Counties."
reside in the "Northern   Counties.” The Hospital also believes the Plaintiff lives and works in the "Northern
                                                                                                      “Northern
Counties.”
Counties."

                                            GARFUNKEL
                                            GARFUNKEL WILD,
                                                      WILD, P.C.
                                                            P.C.


5490324v.2
5490324v.2
             Case 7:19-cv-07761-CS Document 13 Filed 11/05/19 Page 4 of 4
The Honorable Andrew L. Carter, Jr.
November 5, 2019
Page 4

                                                    Respectfully submitted,

                                                    /s/ Michael J. Keane

                                                    Michael J. Keane
cc:    Robert W. Sadowski, Esq.




                                  GARFUNKEL
                                  GARFUNKEL WILD,
                                            WILD, P.C.
                                                  P.C.


5490324v.2
5490324v.2
